Determination of the respondent Police Commissioner of the City of New York, dated March 19, 1989, which dismissed the petitioner from the police force, is unanimously confirmed, the petition denied and this proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County [Edith Miller, J.], entered on Dec. 7, 1989) is dismissed, without costs.
An undercover officer observed petitioner acting as a bartender of an illegal social club. After the club was raided, petitioner was arrested, and eventually charged with 10 counts of misconduct. After a hearing, petitioner was found guilty of 5 of the 10 charges in violation of the Policeman’s Patrol Guide. The respondent Police Commissioner was entitled to credit the testimony of his own witnesses, and to find incredible petitioner’s claim that he believed he was at a private party. The penalty of dismissal was not disproportionate to the offense committed. Concur—Rosenberger, J. P., Ellerin, Wallach, Smith and Rubin, JJ.